***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              TINA M. CARRICO v. MILL ROCK
                  LEASING, LLC, ET AL.
                        (AC 42460)
                 DiPentima, C. J., and Moll and Devlin, Js.

                                   Syllabus

The plaintiff sought to recover damages for the alleged negligence of the
   defendant J Co., an independent contractor hired by a possessor of land
   to render snow and ice removal/remediation services for premises on
   which the plaintiff slipped on an accumulation of ice and fell to the
   ground, sustaining injuries. The trial court granted the motion for sum-
   mary judgment filed by J Co., interpreting the counts against it as sound-
   ing in premises liability, and finding that because the plaintiff did not
   allege that J Co. possessed and controlled the premises, J Co. did not
   owe a duty to the plaintiff. On the plaintiff’s appeal to this court, held
   that the trial court improperly rendered summary judgment as to those
   counts of the complaint against J Co. by mischaracterizing the plaintiff’s
   claims as sounding in premises liability; the counts against J Co. alleged
   ordinary negligence in that the plaintiff did not allege that J Co. owed
   her a duty because it owned or controlled the premises, but that the
   duty J Co. owed to her arose from the snow services agreement it had
   with the third-party land possessor, and, pursuant to § 324A of the
   Restatement (Second) of Torts, because the plaintiff alleged that J Co.
   undertook to render snow and ice removal/remediation services on the
   premises, which activity J Co. should have recognized as necessary for
   the protection of persons such as the plaintiff, J Co. may have been
   liable to the plaintiff for the injuries she allegedly sustained that resulted
   from any failure by J Co. to exercise reasonable care in removing/
   remediating snow and/or ice from the premises.
            Argued March 10—officially released July 21, 2020

                             Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of the defendants’ alleged negligence,
brought to the Superior Court in the judicial district of
New London, where the named defendant et al. filed a
cross complaint; thereafter, the court, Swienton, J.,
granted in part the motion for summary judgment filed
by the defendant Jones Landscaping, LLC, et al., and
the plaintiff appealed to this court. Reversed; further
proceedings.
  Kevin G. Smith, with whom, on the brief, was Kara
M. Burgarella, for the appellant (plaintiff).
  Richard E. Fennelly III, with whom, on the brief,
was Jonathan P. Ciottone, for the appellees (defendant
Jones Landscaping, LLC, et al.).
                           Opinion

   DiPENTIMA, C. J. The plaintiff, Tina M. Carrico,
appeals from the judgment of the trial court rendering
summary judgment in favor of the defendant Jones
Landscaping, LLC.1 On appeal, the plaintiff claims that
the court improperly determined that counts three
through five of the complaint alleged premises liability
claims and did not sound in ordinary negligence. We
agree with the plaintiff and reverse the judgment of the
trial court.
   The following facts, as alleged in the complaint, and
procedural history are relevant to our decision. The
plaintiff commenced the action in January, 2017, and
filed a five count revised complaint on June 22, 2017.
In counts one and two, respectively, the plaintiff alleged
negligence and vicarious liability against Mill Rock
Leasing, LLC (Mill Rock). Counts three through five are
identical except that the defendant is identified differ-
ently in each count.2 The plaintiff labeled counts three
through five as ‘‘negligence’’ counts and alleged the
following. On February 3, 2015, the plaintiff, who was
a lawful business invitee, was walking in the parking
lot of a commercial property located at 137-139 Mill
Rock Road East in Old Saybrook, when she slipped on
an accumulation of ice and fell to the ground, sustaining
injuries in the process. Mill Rock owned and controlled
the premises. The plaintiff did not allege that the defen-
dant controlled or possessed the premises, but alleged
that, at the time of the plaintiff’s fall, the defendant ‘‘was
responsible pursuant to a contract and/or an agreement
with . . . Mill Rock . . . to remove and/or remediate
snow and ice and to provide ice melt, sand or other
abrasive materials and/or chemical deterrents to the
parking lot that is the subject of this lawsuit.’’
  On March 26, 2018, the defendant filed a motion for
summary judgment as to counts three through five of
the revised complaint, arguing, inter alia, that no genu-
ine issue of material fact existed that the defendant did
not owe a duty of care to the plaintiff because the
defendant did not own, possess, or control the premises
where the plaintiff allegedly slipped; rather, the defen-
dant argued that Mill Rock and Mill Meadow Develop-
ment, LLC, had a nondelegable duty to maintain the
parking lot located at 137-139 Mill Rock Road East. The
plaintiff filed an objection in which she argued, in part,
that genuine issues of material fact existed because
counts three through five sounded in ordinary negli-
gence, and, pursuant to the duty of care owed in ordi-
nary negligence actions, the defendant—as an indepen-
dent contractor hired by the possessor of land, Mill
Rock, to render snow and ice removal/remediation ser-
vices for the premises—owed the plaintiff a duty of care.
  The court heard oral argument on the motion on
December 17, 2018. In a December 20, 2018 memoran-
dum of decision, the court framed the issue before it
as ‘‘whether counts three through five of the plaintiff’s
claims against the defendant . . . sound in ordinary
negligence or negligence based upon a theory of prem-
ises liability.’’ In granting the motion, the court interpre-
ted counts three through five of the revised complaint
as sounding in premises liability and accordingly
granted the motion for summary judgment. This
appeal followed.
   The following standard governs our review of a
court’s decision to grant a defendant’s motion for sum-
mary judgment.3 ‘‘The standard of review of a trial
court’s decision granting summary judgment is well
established. Practice Book § 17-49 provides that sum-
mary judgment shall be rendered forthwith if the plead-
ings, affidavits and any other proof submitted show that
there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter
of law. . . . Our review of the trial court’s decision to
grant the defendant’s motion for summary judgment is
plenary. . . . On appeal, we must determine whether
the legal conclusions reached by the trial court are
legally and logically correct and whether they find sup-
port in the facts set out in the memorandum of decision
of the trial court.’’ (Citations omitted; internal quotation
marks omitted.) Lucenti v. Laviero, 327 Conn. 764, 772–
73, 176 A.3d 1 (2018).
   Our resolution of the claim before us is guided by
the analysis in two pivotal cases. To place the trial
court’s decision and the plaintiff’s claim in the proper
context, we begin our analysis with an overview of
these cases. In the first case, Gazo v. Stamford, 255
Conn. 245, 253, 765 A.2d 505 (2001), our Supreme Court
adopted § 324A of the Restatement (Second) of Torts
and held that an independent contractor who performs
snow removal services pertaining to a third party’s side-
walk can be directly liable to a pedestrian who slips
on accumulated ice and snow on that sidewalk. The
court in Gazo specifically held that the defendant, an
independent contractor who had entered into a contract
with a property owner to clear an abutting sidewalk,
owed a direct duty to the plaintiff pedestrian who had
slipped on an accumulation of ice and snow on the
sidewalk. Id., 248–58. Our Supreme Court stated that
the plaintiff’s claim was not based on whether the inde-
pendent contractor ‘‘may be liable to the plaintiff on a
theory of premises liability, which requires that the
party to be held liable be in control of the property.
That is not a basis of the plaintiff’s claims.’’ Id., 249.
In holding that the independent contractor owed the
pedestrian a direct duty, our Supreme Court adopted
§ 324A of the Restatement (Second) of Torts, ‘‘at least
in the circumstances of the present case, in which it is
clear that the service was performed for consideration
and in a commercial context’’; id., 253; and reasoned
that § 324A ‘‘recognizes such a duty as a matter of pol-
icy.’’ Id., 252. Section 324A provides in relevant part:
‘‘One who undertakes, gratuitously or for consideration,
to render services to another which he should recognize
as necessary for the protection of a third person or his
things, is subject to liability to the third person for
physical harm resulting from his failure to exercise
reasonable care to protect his undertaking, if . . . (b)
he has undertaken to perform a duty owed by the other
to the third person . . . .’’ 2 Restatement (Second),
Torts § 324A (1965).
   In a later case, our Supreme Court iterated that Gazo
‘‘held that a contractor who undertakes the snow
removal duties of a landowner is liable to a plaintiff
who slips as a result of the contractor’s negligent perfor-
mance. . . . [U]nder § 324A [b] of the Restatement
[Second] [the defendant contractor] is subject to liabil-
ity to the plaintiff for his physical injuries if the plaintiff
can show that [the contractor] failed to exercise reason-
able care when performing the duty owed by [the land-
owner who hired the contractor] to the plaintiff. . . .
[I]t should be emphasized that [the contractor] may be
held liable to the plaintiff [under § 324A (b)] only to
the extent that [1] his contractual undertaking permits,
and [2] his breach of duty to the plaintiff is part and
parcel of [the landowner’s] duty to the plaintiff.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Demond v. Project Service, LLC, 331 Conn. 816, 826–27,
208 A.3d 626 (2019).
   Our Supreme Court in Gazo provided the following
additional reasons for concluding that the independent
contractor owes the pedestrian a direct duty of care.
First, it was not beyond the scope of foreseeability to
hold the independent contractor liable for the injuries
to the pedestrian plaintiff because ‘‘the potential for
harm from a fall on ice was significant and foreseeable.
. . . It is also reasonable to conclude that an ordinary
person in [the independent contractor’s] position,
knowing what he knew or should have known, would
anticipate that severe injuries were likely to result from
a slip and fall if the sidewalk was not cleared properly
of ice and snow. It is not unreasonable, or beyond the
scope of foreseeability, therefore, to hold [the indepen-
dent contractor] accountable for the plaintiff’s injuries
if they were caused by [the independent contractor’s]
negligent performance of his contract . . . .’’ (Citation
omitted; internal quotation marks omitted.) Gazo v.
Stamford, supra, 255 Conn. 250–51.
  The court further reasoned that, ‘‘[s]econd, there are
valid public policy reasons for holding [the independent
contractor] responsible for his conduct. [The indepen-
dent contractor’s] liability to the plaintiff fits comfort-
ably within the general rule that every person has a
duty to use reasonable care not to cause injury to those
whom he reasonably could foresee to be injured by his
negligent conduct, whether that conduct consists of
acts of commission or omission. . . . [T]he ultimate
test of the existence of the duty to use care is found
in the foreseeability that harm may result if it is not
exercised . . . . [A] duty to use care may arise from
a contract . . . .’’ (Citations omitted; internal quotation
marks omitted.) Id., 251.
   Lastly, the court reasoned that it already ‘‘adopted
an analogous duty in construction cases. . . . We see
no meaningful distinction between an independent con-
tractor who has created a dangerous condition on the
land, such as installing a faulty septic system or negli-
gently supervising a construction project, and an inde-
pendent contractor who has agreed to perform a service
that is essential to keeping foreseeable third parties
safe.’’ (Citations omitted; internal quotation marks omit-
ted.) Id., 253–54.
   In the second case relevant to our analysis, Sweeney
v. Friends of Hammonasset, 140 Conn. App. 40, 58
A.3d 293 (2013), this court reasoned that § 324A of the
Restatement (Second) of Torts was inapplicable under
the circumstances of that case. In Sweeney, the plaintiff,
who had attended an event at Hammonasset Beach
State Park, which was owned by the state of Connecti-
cut, brought an action against the Friends of Hammo-
nasset, a volunteer organization promoting the event,
and the president of the organization, after he slipped
and fell while walking on a driveway road during the
event. Id., 44. This court affirmed the judgment of the
trial court, interpreting the complaint as sounding in
premises liability. This court reasoned: ‘‘Reading the
complaint in its entirety, the allegations of negligence
pertain to the alleged failure of the defendants either
reasonably to inspect and maintain the defective prem-
ises in order to render them reasonably safe or to warn
of dangers that the plaintiff, as an invitee of the defen-
dants, could not reasonably be expected to discover.
Though these allegations are not inconsistent with a
duty under a theory of ordinary negligence, the grava-
men of the plaintiff’s complaint pertains to the danger-
ous and unsafe icy conditions of the walking area . . . .
Section 324A does not apply because, as the trial court
aptly noted, the plaintiff in the present action does not
allege that the defendants owed him a duty based upon
their arrangement with a third party to render certain
services. Rather, he alleges that the defendants owed
him a duty based on the services that were rendered
to him, as an invitee on the premises. As the plaintiff’s
allegations stem from an injury caused by a dangerous
condition on the premises, liability is dependent on
possession and control of the dangerous premises.’’
(Citation omitted; internal quotation marks omitted.)
Id., 48–49.
   In the present case, the trial court determined that
‘‘the plaintiff has not alleged the crucial fact that would
clearly create a premises liability case—possession and
control. The gravamen of the plaintiff’s complaint is
that her injuries stemmed from a dangerous condition
on the premises, an accumulation of ice. Under Sweeney
[v. Friends of Hammonasset, supra, 140 Conn. App.
48] this allegation is sufficient to find that the negligence
alleged is founded on a theory of premises liability.
. . . Simply by omitting the crucial element of posses-
sion and control of a premises liability cause of action
does not automatically result in a cause of action sound-
ing in ordinary negligence. The only theory of liability
presented in counts three through five is based upon
negligence for failure to exercise due care in responding
to the icy conditions in the parking lot. Thus, these
counts are properly construed as premises liability
claims.’’ The court noted that, as in Sweeney, ‘‘the plain-
tiff in the present action does not allege that the defen-
dant . . . owed [her] a duty based upon its arrange-
ment with a third party to render certain services. For
this reason, § 324A of the Restatement (Second) of
Torts . . . is . . . inapplicable to the present action
. . . .’’ After concluding that the counts sounded in
premises liability, the court granted the motion for sum-
mary judgment, reasoning that the defendant ‘‘did not
owe a duty to the plaintiff because there is no genuine
issue of material fact as to whether it owned, possessed
or controlled the premises where the plaintiff alleges
she was injured. Without possession or control of the
premises at issue, the defendant has no duty to the
plaintiff, and thus, is entitled to judgment as a matter
of law.’’
   On appeal, the plaintiff claims that the court improp-
erly determined that counts three through five of the
complaint allege premises liability claims.4 The plaintiff
argues that the reasoning in Gazo applies and that the
claims at issue sound in ordinary negligence. The defen-
dant counters that the reasoning in Sweeney v. Friends
of Hammonasset, supra, 140 Conn. App. 48, demon-
strates that the claims at issue are premises liability
claims because the gravamen of the plaintiff’s claims
against the defendant is an icy condition in the parking
lot on the premises. We agree with the plaintiff.
   ‘‘The interpretation of pleadings is always a question
of law for the court . . . . Our review of the trial
court’s interpretation of the pleadings therefore is ple-
nary. . . . [W]e long have eschewed the notion that
pleadings should be read in a hypertechnical manner.
Rather, [t]he modern trend, which is followed in Con-
necticut, is to construe pleadings broadly and realisti-
cally, rather than narrowly and technically. . . . [T]he
complaint must be read in its entirety in such a way as
to give effect to the pleading with reference to the
general theory upon which it proceeded, and do sub-
stantial justice between the parties. . . . Our reading
of pleadings in a manner that advances substantial jus-
tice means that a pleading must be construed reason-
ably, to contain all that it fairly means, but carries with
it the related proposition that it must not be contorted
in such a way so as to strain the bounds of rational
comprehension. . . . Although essential allegations
may not be supplied by conjecture or remote implica-
tion . . . the complaint must be read in its entirety in
such a way as to give effect to the pleading with refer-
ence to the general theory upon which it proceeded,
and do substantial justice between the parties. . . . As
long as the pleadings provide sufficient notice of the
facts claimed and the issues to be tried and do not
surprise or prejudice the opposing party, we will not
conclude that the complaint is insufficient to allow
recovery.’’ (Citations omitted; internal quotation marks
omitted.) Grenier v. Commissioner of Transportation,
306 Conn. 523, 536–37, 51 A.3d 367 (2012).
   In granting the defendant’s motion for summary judg-
ment, the court concluded that, under a theory of prem-
ises liability, one who possesses or controls the prem-
ises owes a duty to the plaintiff and concluded that
because no genuine issue of material fact existed that
the defendant did not possess or control the premises
where the plaintiff’s alleged injury occurred, the defen-
dant owed no duty to the plaintiff. In contrast, under
a theory of ordinary negligence, as advocated by the
plaintiff, an independent contractor under certain cir-
cumstances owes a duty of care to the plaintiff. See
Gazo v. Stamford, supra, 255 Conn. 248–58. Accord-
ingly, whether the defendant owed the plaintiff a duty
in the present case may depend on whether the claims
at issue sound in premises liability or ordinary negli-
gence. To assist in our interpretation of the complaint,
we examine the following general principles of the duty
owed under both types of claims.
   ‘‘[T]he essential elements of a cause of action in negli-
gence are well established: duty; breach of that duty;
causation; and actual injury . . . and [t]he existence
of a duty of care is a prerequisite to a finding of negli-
gence . . . . The existence of a duty is a question of
law and only if such a duty is found to exist does
the trier of fact then determine whether the defendant
[breached] that duty in the particular situation at hand.
. . . If a court determines, as a matter of law, that a
defendant owes no duty to a plaintiff, the plaintiff can-
not recover in negligence from the defendant. . . .
Duty is a legal conclusion about relationships between
individuals, made after the fact, and imperative to a
negligence cause of action. . . . We have stated that
the test for the existence of a legal duty of care entails
(1) a determination of whether an ordinary person in
the defendant’s position, knowing what the defendant
knew or should have known, would anticipate that harm
of the general nature of that suffered was likely to
result, and (2) a determination, on the basis of a public
policy analysis, of whether the defendant’s responsibil-
ity for its negligent conduct should extend to the partic-
ular consequences or particular plaintiff in the case.
. . . Additionally, [a] duty to use care may arise from
a contract, from a statute, or from circumstances under
which a reasonable person, knowing what he knew or
should have known, would anticipate that harm of the
general nature of that suffered was likely to result from
his act or failure to act.’’ (Citations omitted; internal
quotation marks omitted.) Grenier v. Commissioner of
Transportation, supra, 306 Conn. 538–39.
   With respect to the element of duty in a premises
liability action, possession and control of the premises
by the defendant is dispositive. ‘‘Liability for injuries
caused by defective premises . . . does not depend on
who holds legal title, but rather on who has possession
and control of the property. . . . Thus, the dispositive
issue in deciding whether a duty exists is whether the
[defendant] has any right to possession and control of
the property.’’ (Citation omitted.) LaFlamme v.
Dallessio, 261 Conn. 247, 251–52, 802 A.2d 63 (2002);
id. (applying principles of premises liability action).
   We agree with the plaintiff that the reasoning in Gazo
applies to the present case. Applying that reasoning, we
conclude that counts three through five allege ordinary
negligence. The plaintiff does not allege in those counts
that the defendant owes her a duty because it owned
or controlled the premises. Rather, the plaintiff alleges
that ‘‘Mill Rock . . . owned, leased, possessed, con-
trolled, operated, managed, and/or maintained a com-
mercial property located at 137-139 Mill Rock Road
East, Old Saybrook . . . which property included a
parking lot . . . .’’ The plaintiff further alleges that,
on February 3, 2015, the defendant ‘‘was responsible
pursuant to a contract and/or agreement with . . . Mill
Rock . . . to remove and/or remediate snow and ice
and to provide ice melt, sand or other abrasive materials
and/or chemical deterrents to the parking lot that is the
subject of this lawsuit’’ and that her injuries were
caused by the negligence and carelessness of the defen-
dant in multiple ways relating to an allegedly inadequate
snow and ice removal process, including a failure to
‘‘adequately plow, shovel or otherwise remove and/or
remediate snow and/or ice in the parking lot . . . .’’
Accordingly, the plaintiff alleges that the duty the defen-
dant owed to her arises from the snow services agree-
ment the defendant had with Mill Rock.
  In Gazo, our Supreme Court did not require that the
independent contractor own or control the premises in
order to hold that the independent contractor owed the
plaintiff a duty of care under a theory of negligence.
See Gazo v. Stamford, supra, 248–58. Similar to the
factual circumstances in Gazo, in the present case, the
plaintiff alleges that the defendant’s snow and ice
removal/remediation services were rendered to a third
party pursuant to an agreement in a commercial con-
text. Pursuant to § 324A of the Restatement (Second)
of Torts, because it is alleged that the defendant under-
took to render snow and ice removal/remediation ser-
vices on Mill Rock’s premises, which activity the defen-
dant should recognize as necessary for the protection
of persons such as the plaintiff, the defendant may
be liable to the plaintiff for the injuries she allegedly
sustained that resulted from any failure by the defen-
dant to exercise reasonable care in removing/remediat-
ing snow and/or ice from the premises.
   We also agree with the plaintiff that the present case
is distinguishable from Sweeney v. Friends of Hammo-
nasset, supra, 140 Conn. App. 40. In Sweeney, this court
reasoned that § 324A of the Restatement (Second) of
Torts did not apply because the plaintiff did not allege
that the defendants owed a duty to him based on an
arrangement the defendants had with a third party to
render certain services but, rather, the defendants’ duty
arose from services that the defendants rendered to
him. Id., 49. Unlike in Sweeney, the plaintiff in the pres-
ent case did allege that the defendant owed her a duty
based on an arrangement it had with a third party to
provide services, and does not allege that the defendant
owed her a duty based on services rendered to her.
These critical factual differences between the present
case and Sweeney offer further support for the applica-
bility of § 324A here. Additionally, the gravamen of the
plaintiff’s allegations in counts three through five is that
the defendant was negligent in its performance of its
agreement with Mill Rock for snow and ice removal/
remediation services and, thus, the plaintiff does not
allege liability based on control or possession of the
premises as would be required in a premises liability
claim. Rather, she alleges liability based on the allegedly
negligent performance of services under an agreement
with a third party, which fits squarely within the ambit
of a claim sounding in ordinary negligence pursuant to
Gazo and § 324A. For the foregoing reasons, we con-
clude that the trial court improperly rendered summary
judgment as to counts three through five of the com-
plaint by mischaracterizing the plaintiff’s claims against
the defendant as sounding in premises liability.
  The judgment is reversed and the case is remanded
for further proceedings in accordance with this opinion.
      In this opinion the other judges concurred.
  1
     The plaintiff’s complaint contained three identical counts against three
limited liability companies with similar names and the same principal place
of business. See footnote 2 of this opinion. All references herein to the
defendant are to the three entities listed in footnote 2 of this opinion. The
complaint also named Mill Rock Leasing, LLC, as a defendant. The counts
of the complaint brought against Mill Rock Leasing, LLC, were not part of
the defendant’s motion for summary judgment. Mill Meadow Development,
LLC, was also named in the complaint as a defendant, but the plaintiff later
withdrew the complaint as to Mill Meadow Development, LLC.
   2
     Counts three through five are alleged against Jones Landcape, LLC, Jones
Landscape, LLC, and Jones Landscaping, LLC, respectively.
   3
     In Larobina v. McDonald, 274 Conn. 394, 399–403, 876 A.2d 522 (2005),
our Supreme Court clarified the circumstances under which a motion for
summary judgment may be used instead of a motion to strike to challenge
the legal sufficiency of a complaint. On appeal, the plaintiff does not chal-
lenge the propriety of the court’s granting of the defendant’s motion for
summary judgment on the grounds that the motion improperly challenged
the sufficiency of the complaint and that the plaintiff was not given an
opportunity to replead. Accordingly, we do not address whether the motion
for summary judgment properly was used to challenge the legal sufficiency
of counts three through five of the complaint.
   4
     We note that, although the counts of the complaint against Mill Rock
may still be pending, this appeal is properly before us because the summary
judgment rendered on counts three through five of the complaint disposed
of all causes of action against the defendant and is therefore a final judgment
pursuant to Practice Book § 61-3. That section provides in relevant part that
‘‘[a] judgment disposing of only a part of a complaint . . . is a final judgment
if that judgment disposes of all causes of action in that complaint . . .
brought by or against a particular party or parties.
   ‘‘Such a judgment shall be a final judgment regardless of whether judgment
was rendered on the granting of a motion to strike pursuant to Section 10-
44, by dismissal pursuant to Section 10-30, by summary judgment pursuant
to Section 17-44, or otherwise.’’ Practice Book § 61-3; see also Harnage v.
Commissioner of Correction, 141 Conn. App. 9, 13–14, 60 A.3d 308 (2013).